CoNNOR, J.,
concurs in tbe decision by tbe Court of the qiiestion presented by tbis appeal for tbe reason that tbe hospital Avas constructed under tbe provisions of Art. II of Chapter 119, N. C. Code of 1935, but is of tbe opinion that there may be a factual situation under which tbe construction or maintenance of a hospital for tbe care and treatment of sick and indigent persons may be a necessary expense of a town, city or county for which bonds, when authorized by an act of tbe General Assembly of tbis State, may be issued by the governing body of such town, city or county, without the approval of a majority of tbe, qualified voters of such town, city or county. See Atkins v. Durham, *289210 N. C., 295, 186 S. E., 330. In sucb case the construction or maintenance of a hospital may be a necessary, governmental expense of the municipality, and bonds issued for that purpose will be valid and binding on the town, city or county. Henderson v. Wilmington, 191 N. C., 269, 132 S. E., 25.
In Walker v. Faison, 202 N. C., 694, 163 S. E., 875, the late Justice Brogden, speaking for this Court, said:
“The law is an expanding science, designed to march with the advancing battalions of life and progress, and to safeguard and interpret the changing needs of a commonwealth or community.'”
This broad and comprehensive statement of the philosophy of the law in its relation to life was approved in the opinion of Justice Devin in Goswick v. Durham, 211 N. C., 687, 191 S. E., 728.